Citation Nr: 0214718	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  01-09 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a disability of the 
lower extremities.  

(The issues of entitlement to service connection for left 
arm/shoulder and low back disabilities will be the subject of 
a later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for arthritis of the spine.  He responded with a Notice of 
Disagreement received in April 1997, and an appeal of this 
issue was subsequently perfected, placing it before the 
Board.  

In an August 2001 rating decision, the veteran was denied 
service connection for disabilities of the left arm, low 
back, and lower extremities.  He initiated timely appeals of 
these denials.  The veteran originally requested a personal 
hearing at the RO; however, this request was withdrawn prior 
to any such personal hearing taking place.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for left arm and low 
back disabilities pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Medical evidence of a disability of the lower extremities 
has not been presented.  


CONCLUSION OF LAW


Entitlement to service connection for a disability of the 
lower extremities is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303, 3.304 (2001), 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records confirm that on August 
17, 1968, he was treated for a shrapnel wound of the right 
buttock.  No neurological impairment was noted, and he was 
released from the hospital in less than a week.  His July 
1969 service separation examination was negative for any 
disabilities of the lower extremities.  The veteran's DD-214 
confirms receipt of the Purple Heart Medal.  

In December 1969, the veteran filed a claim for service 
connection for residuals of a shrapnel wound of the right 
buttock.  He noted that he got occasional cramps in the right 
hip.  There was no mention of a leg disability.  By rating 
action of May 1970, service connection was granted for 
residuals of a shell fragment wound of the right buttock.

In March 1996, the veteran filed a claim seeking service 
connection for a low back disability, which he alleged was 
secondary to his shrapnel wound to the buttock.  

In June 1997, the veteran was afforded a mental examination.  
There was no mention of a leg disability.  VA outpatient 
treatment records do not document the presence of a chronic 
disability of the legs.

In February 2001, the veteran submitted an authorization for 
the VA to attempt to obtain treatment records from G. F. 
Hiott, MD, who the veteran claimed to have seen beginning in 
September 1969.  Also, that same month, the RO sent the 
veteran a letter informing of the changes made by the 
Veterans Claims Assistance Act of 2000, and requesting him to 
submit any private medical evidence relevant to his claim.  A 
note was received from G. F. Hiott, MD, in response to a 
letter from the VA, to the effect that he only kept records 
for 10 years or less, and that he did not have any records on 
the veteran.  The note was received in February 2001.

VA outpatient treatment records between 1996 and 2001 contain 
no diagnosis of a leg disability.  They do contain complaints 
of radicular pain from the back.

The veteran was afforded a VA orthopedic examination in May 
2001.  The final diagnosis was of mechanical low back pain, 
without evidence of radicular signs or symptoms.  No 
disability of the lower extremities was noted.  

Legal Analysis

I.  VCAA

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002)).  For purposes of this appeal only, the 
undersigned will assume that this Act applies to the 
veteran's case.  Pertinent regulations that implement the Act 
were also promulgated.  See 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001).

The new law instructs that VA shall make reasonable efforts 
to assist a veteran in obtaining evidence necessary to 
substantiate his claim, and provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A (a)(1), (d); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159, 3.326).  A 
VA examination is deemed necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but:

(A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability;
(B) Establishes that the veteran suffered an event, 
injury or disease in service, or has a disease or 
symptoms of a disease [subject to presumptive service 
connection] manifesting during an applicable 
presumptive period provided the claimant has the 
required service or triggering event to qualify for 
that presumption; and
(C) Indicates that the claimed disability or symptoms 
may be associated with the established event, injury, 
or disease in service or with another service-connected 
disability.

38 U.S.C.A. § 5103A(d); 66 Fed. Reg.  at 45,631 (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the November 2001 
Statement of the Case, the various Supplemental Statements of 
the Case, and February 2001 RO letter to the veteran 
notifying him of the VCAA, he and his representative have 
been advised of the laws and regulations governing the claims 
on appeal and the evidence that he must supply and the 
evidence that the VA would attempt to obtain.  The veteran 
has reported private treatment by Dr. G. F. Hiott; however, 
the doctor reported that the veteran's treatment records are 
no longer available, and the veteran has been so notified.  
VA medical treatment has also been afforded the veteran, and 
these records have been obtained.  The veteran has not 
otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, as he has not submitted any medical evidence of a 
current disability of the legs, there is no obligation on the 
VA to provide him an examination.

II. Service connection - Disability of the lower extremities

The veteran seeks service connection for a disability of the 
lower extremities, characterized by bilateral leg pain.  
Service connection will be awarded for any current disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001).  Service 
connection may also be awarded for any disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310 (2001).  In any claim before 
the VA, the benefit of the doubt will be afforded the 
claimant whenever the evidence is in approximate balance 
between the positive and the negative.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002).  For the reasons to be discussed 
below, service connection for the disabilities for which the 
veteran is requesting service connection must be denied.  

The veteran contends that he has a disability of the lower 
extremities, characterized by leg pain, which allegedly 
results from his service-connected shrapnel wound to the 
right buttock.  Although the veteran has complained on 
several occasions of bilateral leg pain, no underlying 
pathology has been diagnosed.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), aff'd sub nom. in part, 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Fundamental to any claim is the need for a claimant to 
possess a current disability.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2002).  In the absence of a current disability of the 
lower extremities, the veteran's claim for service connection 
for such a disability must be denied.  

The veteran has not presented, or suggested the existence of, 
any private medical evidence demonstrating a current 
disability of the lower extremities.  His own contentions of 
a current disability of the lower extremities are not binding 
on the Board, because he cannot, as a layperson, offer 
testimonial evidence of medical causation and diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Because the 
record contains no diagnosis of a current disability of the 
lower extremities, service connection for a disability of the 
lower extremities must be denied.  


ORDER

Entitlement to service connection for a disability of the 
lower extremities is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

